NUMBERS 13-13-00621-CR AND 13-13-00622-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


Gerardo Cano,                                                                            Appellant,

                                                   v.

The State of Texas,                                                                        Appellee.


                       On appeal from the 390th District Court
                             of Travis County, Texas



                            ORDER ABATING APPEAL
    Before Chief Justice Valdez and Justices Benavides and Longoria
                            Order Per Curiam

        Appellant, Gerardo Cano, seeks to appeal from his convictions by filing pro se

notices of appeal. 1 Appellant has now filed a motion requesting appointment of counsel


1
 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a docket
equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West
2005).
to prosecute his appeals and a motion requesting additional time to respond to any Court

notices because he does not have counsel.

       We ABATE the appeals and REMAND the cases to the trial court. Upon remand,

the trial court is directed to: (1) immediately cause notice to be given and conduct a

hearing to determine whether appellant is indigent; (2) appoint counsel to represent

appellant on appeal if he is determined to be indigent; (3) make and file appropriate

findings of fact and conclusions of law and cause them to be included in a clerk's record;

(4) cause the hearing to be transcribed and included in a reporter's record; and (5) have

these records forwarded to the Clerk of this Court within thirty days from the date of this

order. If the trial court requires additional time to comply, the trial court should so notify

the Clerk of this Court.

       It is so ORDERED.

                                                         PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of January, 2014.




                                              2